Title: From Alexander Hamilton to John Jay, 29 October 1798
From: Hamilton, Alexander
To: Jay, John



New York October 29th 1798
Sir

I received this day a letter from the President of the United States, requesting me to concert with you the plan, & to superintend the execution of it, for giving effect to the Act of the Legislature of this state for the further Defence of this state and for other purposes. This I am accordingly ready to do, whenever you shall be pleased to require it.
With very great respect & esteem I have the honor to be   Yr Excelys Most Obed ser

A Hamilton
Governor Jay

